IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CLEATUS MILTON-EL,                         : No. 95 EM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMON PLEAS COURT OF                      :
PENNSYLVANIA PHILA., COUNTY,               :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.